*460On Petition for Rehearing.
(En Banc. Decided November 5, 1909.]
Per Curiam.
Appellant has filed a petition for rehearing, in which he says:
“Appellant is entitled to interest on the total amount of his recovery from the date of rejection of his claim by the Board of County Commissioners, to wit: January 16th, 1907.”
Appellant is entitled to the interest as claimed. The opinion heretofore filed herein must be so construed, and no correction or modification is therefore necessary.
The petition will be denied.